EX-99.d.2.i AMENDMENT NO. 1 TO EXHIBIT A OF THE INTERIM INVESTMENT MANAGEMENT AGREEMENT THIS EXHIBIT to the Interim Investment Management Agreement dated January 4, 2010 (the “Agreement”) between DELAWARE POOLED TRUST and DELAWARE MANAGEMENT COMPANY, a series of Delaware Management Business Trust (the “Investment Manager”), amended as of the 26th day of February, 2010 lists the Funds for which the Investment Manager provides investment management services pursuant to this Agreement, along with the management fee rate schedule for each Fund and the date on which the Agreement became effective for each Fund. Management Fee Schedule (as a percentage of average daily net assets) Fund Name Effective Date Annual Rate The Real Estate Investment Trust January 4, 2010 0.75% on first $500 million Portfolio (also known as Delaware REIT fund) 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion DELAWARE MANAGEMENT COMPANY, DELAWARE POOLED TRUST A series of Delaware Management Business Trust By: By: Name: David P. O’Connor Name: Patrick P. Coyne Title: Senior Vice President Title: President
